665 S.E.2d 458 (2008)
DEPT. OF CORRECTION
v.
MEDICAL BOARD.
No. 51PA08.
Supreme Court of North Carolina.
July 29, 2008.
Thomas J. Pitman, Special Deputy Attorney General, Joseph Finarelli, Assistant Attorney General, for Dept. of Correction, et al.
Brian L. Blankenship, D. Todd Brosius, for Medical Board.
Noah H. Huffstetler, III, Wallace C. Hollowell, III, Raleigh, for American Medical Asso.
Timothy C. Miller, J.D., Senior Director, for FSMB.
Sarah L. Buthe, Raleigh, Carl J. Chiappa, New York, NY, Logan M. Breed, Washington, DC, Aaron C. Mahler, for Physicians for Human Rights.
The following order has been entered on the motion filed on the 29th day of July 2008 by Defendant to Withdraw Motion for Extension of Time:
"Motion Allowed by order of the Court in conference this the 29th day of July 2008."